      Case 2:19-cv-01304-GGG-DPC Document 256 Filed 10/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



    JONATHAN BERTUCCELLI and                                       CIVIL ACTION
    STUDIO 3, INC
    VERSUS                                                         NO: 19-1304
    UNIVERSAL CITY STUDIOS LLC, ET                                 SECTION: T (2)
    AL.

                                            ORDER

        Before the Court is a Motion In Limine to Exclude Improper Evidence Concerning Alleged

Similarities Between the Works at Issue1 filed by Universal City Studios LLC, Universal City

Studios Productions LLLP, Blumhouse Productions, LLC, Tree Falls In The Woods, L.L.C.,

Anthony “Tony” Robert Gardner, The Alterian Ghost Factory, Inc., Trick or Treat Studios, and

Foe Paw Films, LLC, (“Defendants”). Jonathan Bertuccelli and Studio 3, Inc. (“Plaintiffs”) have

filed an opposition. 2 For the following reasons, the Motion In Limine to Exclude Improper

Evidence Concerning Alleged Similarities Between the Works at Issue3 is DENIED.

        This action involves Plaintiffs’ claim seeking damages for alleged violations of the

Copyright Act, 17 U.S.C. § 101 et seq. In 2009, Plaintiffs created an expressionist art image

referred to as “King Cake Baby” (“KCB”). Plaintiffs have used KCB throughout the United States

under its permitted use as a walking head mascot for the New Orleans Pelicans. Plaintiffs contend

Defendants use of a mask of a cartoonish baby face (“HDD Mask”) in the 2017 feature film Happy

Death Day and its sequel, Happy Death Day 2U, infringes Plaintiffs’ KCB copyright.




1
  R. Doc. 150.
2
  R. Doc. 172.
3
  R. Doc. 150.


                                               1
      Case 2:19-cv-01304-GGG-DPC Document 256 Filed 10/30/20 Page 2 of 3




         Defendants seek an Order preventing any references or evidence that purport to compare

the two works at issue in their “entirety,” without filtering out unprotectable elements, including

but not limited to (1) social media posts, Internet publications, and similar commentary by

members of the public purporting to compare KCB and the HDD Mask in their entirety; and (2)

testimony by Plaintiff Jonathan Bertuccelli or others that purports to compare the two works as a

whole.

         Defendants contend that Plaintiffs’ burden in this copyright infringement case requires

them to demonstrate that protectable expression in their KCB sculpture is substantially similar to

the cartoonish baby face mask used to disguise the killer’s identity in Defendants’ films, after

unprotectable ideas and unoriginal elements are filtered out. 4 Defendants assert Plaintiffs will

attempt to draw an “overall” comparison between the two works – without engaging in the required

“filtering out” of ideas and other unprotected elements – which would seriously prejudice

Defendants by misleading and confusing the jury. Therefore, Defendants claim that a side-by-side

comparison of the works is inadmissible under Federal Rules of Evidence 402 and 403.

         Plaintiffs contend they are entitled to submit evidence on similarities between the Happy

Death Day mask and the particularized expression of the allegedly infringed work. Plaintiffs

further assert that in order for Plaintiffs to prove that their particularized expression was infringed,

a side-by-side comparison of that expression to the Happy Death Day mask is necessary. Plaintiffs

claim that Defendants’ motion is premature to the extent it concerns lay witness trial testimony

and that Defendants’ motion attempts to supplant the Court’s role in conveying the applicable law

through jury instructions.




4
 Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783 F.3d 527, 550 (5th Cir.2015) (internal citations
omitted).


                                                         2
        Case 2:19-cv-01304-GGG-DPC Document 256 Filed 10/30/20 Page 3 of 3




           Under Fed. R. Evid. 402, “[e]vidence which is not relevant is not admissible.” Evidence is

relevant if it has “any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the evidence.”

Fed. R. Evid. 401. Even if evidence has some probative value, the Court may exclude it if the risk

of confusing the issues and misleading the jury outweighs the probative value. Fed. R. Evid. 403.

           The Court finds that Defendants’ request for a blanket order preventing any references or

evidence that purport to compare the two works at issue in their “entirety,” without filtering out

unprotectable elements, is overbroad and premature. Defendants have failed to establish that any

reference that compares the two works at issue, without filtering out unprotectable elements, would

risk confusing the issues or misleading the jury. Defendants can address these issues through

objections, cross-examination, and proposed jury instructions if the need arises at trial.


                                           CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion In Limine to Exclude

Improper Evidence Concerning Alleged Similarities Between the Works at Issue5 is DENIED.

           New Orleans, Louisiana, on this 29th day of October, 2020.



                                                          GREG GERARD GUIDRY
                                                        UNITED STATES DISTRICT JUDGE




5
    R. Doc. 150.


                                                   3
